Citation Nr: 0211874	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  96-32 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the right shoulder claimed as secondary to 
service-connected postoperative osteochondroma of the left 
femur.

2.  Entitlement to service connection for degenerative 
arthritis of the right knee claimed as secondary to service-
connected postoperative osteochondroma of the left femur.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1957 to December 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO denied service connection for 
degenerative arthritis of the right shoulder and the right 
knee as secondary to service-connected postoperative 
osteochondroma of the left femur laterally 

The veteran provided oral testimony at a personal hearing 
before the RO in September 1996.  A transcript of that 
hearing is of record.

This matter was previously before the Board in July 1997 and 
February 2001, at which times it was remanded for additional 
development.


FINDINGS OF FACT

1.  VA's duty to notify and assist the veteran has been 
satisfied.

2.  The competent and probative evidence does not establish 
that a right shoulder disorder was caused or permanently 
worsened a result of a service-connected disability of the 
left femur.

3.  The competent and probative evidence does not establish 
that a right knee disorder was caused or permanently worsened 
as a result of a service-connected disability of the left 
femur.


CONCLUSIONS OF LAW

1.  A right shoulder disorder is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§ 1131, 5107 (West Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 
(2001).

2.  A right knee disorder is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§ 1131, 5107 (West Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a March 1961 rating decision service connection was 
granted for post-operative osteochondroma of the left femur 
with "subjective symptoms" and a zero percent disability 
evaluation was assigned from December 10, 1960.  A VA 
examination report dated in January 1961 indicates the 
veteran had had surgery to the lower end of the left femur 
for an osteochondroma.  He complained of pain and stiffness 
in his left knee area, particularly on certain activities.  
Examination revealed he had full range of flexion and 
extension of both knees, with no tenderness, swelling, 
crepitation or other abnormalities.  The diagnosis was mild 
postoperative osteochondroma of the left femur.  An X-ray of 
the left knee was negative.

In October 1993 the veteran submitted a claim for an 
increased evaluation for his service-connected femur 
disability.  He stated that he had to walk with a cane or 
crutches due to a weak and constantly pained knee.  He stated 
further that he had been treated at the Fort Worth, Texas 
outpatient clinic and VA Medical Center (MC) in Dallas, 
Texas.

Kaiser Permanente records received by the RO in 1994 show 
that in 1982 the veteran had painful hammertoes on the right 
foot.  Arthroplasty of the third and fourth digits was 
recommended.  Private medical records reflect that in 
February 1987 the veteran was noted to have sustained a left 
ankle injury when he recently lost his footing and slipped 
down a step, everting his left foot.  The impression was 
talocalcaneal lateral ligament injury.  He was given 
crutches.  When seen in March 1987 he was told to wean 
himself from crutches.  He was seen later that month and his 
ankle had improved.  He was told to start weaning himself 
from crutches.  In May 1987 he complained of numbness of his 
right leg and foot.  The assessment was questionable 
neurological problems.  

A report by R. North, M.D., dated in May 1987 reveals that 
the veteran was seen in neurological consultation for his 
right leg numbness.  The veteran had noticed no back pain and 
had had " no problems with the left leg."  He was noted to 
have a history of removal of an osteochondroma from his left 
knee area and a neuroma from his right foot area.  The 
veteran's gait and stance were noted to be unremarkable but 
there was a slight problem heel walking in respect to the 
right foot.  The impression rendered was compression 
neuropathy of the right peroneal nerve, noted not to be 
uncommon in people who sat with their legs crossed.  
Subsequent Kaiser Permanente records dated from June to 
November 1987 reflect that in November 1987 the veteran 
complained that his joints hurt and was noted to have mild 
degenerative joint disease (DJD.) 

A VA joints examination was conducted in August 1994.  It was 
reported that the veteran walked with a cane and had a limp 
on his left leg.  He complained of persistent pain in the 
left knee and swelling of the knee when he walked.  It was 
noted that he had 100 degrees of flexion of the knee and 
could not fully squat.  The diagnosis was osteochondroma of 
the left femur laterally, postoperative, with pain, swelling 
and loss of manipulation.  X-rays of the left distal femur 
revealed negative findings.

In September 1994 the RO granted an increased evaluation of 
30 percent for the veteran's service-connected left femur 
disability under Diagnostic Code 5255.  It was noted that a 
30 percent evaluation was assigned based on impairment of the 
veteran's left femur with marked knee disability.

VA X-rays in August 1995 showed mild degenerative arthritic 
changes of both knees.  X-rays of the right shoulder revealed 
a normal shoulder.

Fort Worth VA Outpatient Clinic treatment records for the 
period from October 1994 to November 1995 include an October 
1995 report from the orthopedic clinic.  The report indicates 
that the veteran's left knee continued to bother him and that 
since he had been using a cane in his right hand and 
protecting the left knee, his right knee had begun to bother 
him (about two years).  He complained of pain in the right 
knee with use.  He did not describe catching or locking but 
occasionally it would give-way.  He stated that he had a 
problem with both knees on stairs.  Examination of the knees 
revealed normal range of motion and grating of both patellae.  
There was synovial thickening and the physician stated that 
he could palpate arthritic ridging on both sides.  The 
impression was degenerative joint disease of both knees.  It 
was also noted that the veteran had right shoulder pain since 
using a cane.  On examination the right shoulder was not very 
tender and impingement test was negative.  X-ray findings 
were negative.  The diagnosis was overuse of right shoulder.

In October 1995 the veteran filed a claim of entitlement to 
service connection for right knee and right shoulder 
disorders due to his service-connected left femur disability.  
He noted that a doctor told him that his right knee problem 
was a result of favoring it because of his left knee 
disability and his right shoulder problem was a result of 
using a cane for ambulation.  He indicated that he had 
received medical treatment at the Fort Worth Outpatient 
Clinic.

At his personal hearing in September 1996 the veteran 
testified that an orthopedic surgeon at the Fort Worth VA 
Outpatient Clinic told him that his right knee and right 
shoulder problems were the direct result of over working the 
right leg from having to favor it and from using a cane.  He 
had not been hospitalized for his right knee or right 
shoulder disorders.  Hearing Transcript (Tr.), p. 2.  He 
stated that rgw physician made an annotation in the record 
that the problem was caused by overwork.  Tr., p. 4.  He 
stated, further, that the doctor verbally stated that his 
right knee and right shoulder disorders were due to the left 
knee but the veteran did not know whether the doctor put it 
in the record.  Tr., p. 6.

In October 1996 the veteran underwent a VA joints 
examination.  The veteran complained of pain in both knees 
and in the right shoulder.  It was noted that he walked with 
a cane, which he reported he had used for two and a half 
years.  The examiner noted that the veteran presented a note 
from a physician at the VA clinic in Fort Worth which stated 
that the right knee and right shoulder were secondary to his 
use of a cane which was secondary to the osteochondroma of 
the left femur.  In regard to whether the right knee and the 
right shoulder were secondary to the left femur surgery, 
which occurred forty years ago, the examiner stated that it 
was "a pretty far fetched conclusion."  He stated the 
osteochondroma was taken off of the femur many, many years 
ago and should have had no affect [on the claimed disorders], 
which started two and one half years ago.  X-rays of the left 
femur appeared normal.  X-rays of the right shoulder were 
within normal limits.  X-rays of the right knee showed small 
periarticular osteophytes medially and of the posterior 
patella.  There was nothing acute identified.

In an August 1997 letter from the veteran to the RO, the 
veteran explained that all treatment had been provided by VA 
and that the note which he gave to the VA examiner at the 
October 1996 examination was a copy of a page from his 
medical records at the Fort Worth VA outpatient clinic and 
was already available to the RO.  

A VA joints examination was conducted in June 1998.  The 
veteran reported that he began to have symptoms in the right 
knee ten years ago and it had been worse in the last four 
years.  He stated that he had been using a cane in his right 
hand and believed that  his right shoulder had become painful 
due to the use of the cane during the past three years.  He 
had done computer work and stated that his shoulder would 
hurt after twenty minutes and he was unable to carry-on.  He 
had been off work since January 1998.  Examination of the 
right knee showed it moved from zero to 110 degrees.  There 
was moderate patellar crepitance.  There was no swelling or 
ligament instability.  X-rays of the right knee showed 
minimal narrowing of the medial joint space and were 
otherwise unremarkable.  Examination of the right shoulder 
showed glenohumeral abduction to 90 degrees with 60 degrees 
of internal rotation and 90 degrees of external rotation.  X-
rays of the right shoulder showed findings within normal 
limits.  

According to the examiner, the diagnosis was status 
postoperative excision of an osteochondroma from the left 
femur.  He noted that the veteran might well be developing 
some arthritic change in both knees and the shoulder.  He 
stated that he did not believe that any of the arthritic 
changes that were possibly present would be due to excision 
of the osteochondroma from the femur.

In February 1999 the VA examiner who performed the joints 
examination in June 1998 issued an addendum to that 
examination report.  He reiterated that arthritic changes in 
the shoulder or knee were not related to the excision of the 
osteochondroma.  He stated further that the osteochondroma 
did not aggravate degenerative arthritis or aggravate right 
shoulder arthritis just as it did not cause right knee 
arthritis or right shoulder arthritis.  He opined that he the 
use of a cane in the right hand could aggravate a painful 
right shoulder condition because it would put an added stress 
of weightbearing on the right shoulder.  However, he did not 
believe that the use of the cane was brought about or made 
necessary in any fashion by the removal of the osteochondroma 
from the left femur.  

VA outpatient treatment records show that the veteran 
underwent left foot surgery in July 1999.  On examination of 
the upper extremities range of motion was within normal 
limits.  Strength of the right upper extremity was 4/5.  
Examination of the right lower extremity showed range of 
motion within normal limits.  Strength of the right lower 
extremity was 4+/5.  The assessment was post surgery of the 
left foot and decreased strength of the upper and lower 
extremities.  The plan was that he would undergo gait 
training with a standard walker and strengthening of the 
upper and lower extremities.

VA outpatient treatment records dated in November 2000 and 
January 2001 show a history of joint pain of the shoulder.

Legal Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131 (West 1991).  Service connection may also 
be granted for a disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability, which 
would exist without such aggravation. 38 C.F.R. § 3.310(a) 
(2001); Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).

When service connection is claimed on a secondary basis, 
there must be evidence of a service-connected disability 
rather than disease or injury during service.  See Reiber v. 
Brown, 7 Vet. App. 513 (1995). Also, there must be evidence 
that connects the disability at issue to the service-
connected disability.  Further, the evidence of a connection 
must be competent.  See Grivois v. Brown, 6 Vet. App. 136 
(1994).  On the question of medical causation, a competent 
opinion of a medical professional is required.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

Determinations of service connection are based on a review of 
the entire record.  38 C.F.R. § 3.303 (2001).  The United 
States Court of Appeals for Veterans Claims (Court) has 
stated that "[I]n order to prevail on the issue of service 
connection . . . there must be medical evidence of a current 
disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
The credibility of the evidence is not presumed at the merits 
stage.  Hickson at 253; see also Pond v. West, 12 Vet. App. 
341, 346 (1999).

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West Supp. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA of 
2000.  The law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  This law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.

The VCAA of 2000 is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date. VCAA of 2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  VA has issued final rules to amend adjudication 
regulations to implement the provisions of the VCAA of 2000.  
See 66 Fed. Reg. at 45,630-32 (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
regulations pertaining to this claim merely implement the 
VCAA of 2000 and do not provide any rights other than those 
provided by the VCAA of 2000.  See 66 Fed. Reg. at 45,629.

The RO considered the claim under the VCAA of 2000 and the 
new regulations and has made all reasonable efforts to assist 
the veteran in the development of his claims and has notified 
him of the information and evidence necessary to substantiate 
his claims and of the efforts to assist him.  Thus, VA's 
duties have been fulfilled and the Board may proceed to 
decide the claim without prejudice to the veteran. See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGPREC 16-92 (July 24, 
1992).

Pursuant to the Board's July 1997 remand, the RO advised the 
veteran that he should identify medical treatment relevant to 
the disabilities at issue and that he should authorize the 
release of his medical records so the RO could assist him in 
obtaining them.  He was also asked to submit a copy of the 
physician's note mentioned in the October 1996 VA examination 
report.  The RO also tried to locate the physician who 
reportedly had written the note.  The veteran responded that 
all of his medical care was by VA and that the "physician's 
note" was a copy of a page from his Fort Worth VA outpatient 
records.  Additionally, the RO clarified the name of the 
physician who wrote the note/medical record and learned that 
he was now at the Dallas VAMC.  

The Board again remanded the case in February 2001 in light 
of the VCAA to further pursue the matter of the medical 
record containing the VA physician's opinion, referenced 
above.  Thereafter, in a letter of September 2001, the RO 
specifically advised the veteran of the VCAA and of the 
veteran's responsibility and that of VA in developing the 
claim.  The RO also sent the veteran a copy of the page from 
his medical records thought to be the one previously referred 
to as a "note" and VA Form 21-4138 on which the veteran was 
asked to indicate whether the enclosed page was the record to 
which he had referred.  He did not respond.  While the case 
was at the RO, additional VA outpatient records were obtained 
and associated with the claims folder.  

In light of the above, it is concluded the veteran and his 
representative have been notified of the information and 
evidence needed to substantiate his claims.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. at 45,630-32 (to be 
codified as amended at 38 C.F.R § 3.159).

Although the veteran failed to reply to the RO's September 
2001 request that he indicate whether the October 1995 VA 
Forth Worth outpatient clinic record was the one he presented 
to the VA examiner in October 1996, it appears to be based on 
the veteran's August 1997 statement and testimony at his 
personal hearing.  Although in it's last remand the Board 
asked the RO to contact the physician in regard to his 
opinion, such was to be done after the veteran responded to 
the RO's inquiry, which he failed to do.  Additionally, based 
on VA's Global Address List it appears that the physician is 
no longer with VA.  In light of the above, VA has fulfilled 
its duty to assist in obtaining relevant records from a 
Federal department or agency.  See 38 U.S.C.A. § 5103A; 66 
Fed. Reg. at 45,630-32 (to be codified as amended at 38 C.F.R 
§ 3.159).  VA has also satisfied the duty to assist by 
providing medical examinations and obtaining a medical 
opinion.  See 66 Fed. Reg. at 45,631 (to be codified as 
amended at 38 C.F.R § 3.159(c)(4)).  

Additionally, the RO complied with the directives of the July 
1997 and February 2001 remands to the extent possible.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

Having determined that the duty to notify and assist has been 
satisfied, the Board turns to an evaluation of the veteran's 
claim on the merits.  

The veteran is service-connected for a postoperative 
osteochondroma of the left femur.  He contends that he 
currently has degenerative arthritis of the right shoulder 
and right knee as a result of his service-connected 
disability of the left femur.  

The record shows that when the veteran obtained private 
medical treatment in the 1980s there was no mention of his 
service-connected left leg disability.  In fact, the May 1987 
report of a neurological consultation notes that he had had 
"no problems" with the left leg.  At that time his gait was 
unremarkable and he was complaining of right leg numbness.  
Later in 1987 he complained of his "joints" hurting and he 
was noted to have mild degenerative joint disease; however, 
the joints involved were not specified.  

It was not until 1994 that the veteran complained of left 
knee pain and swelling and was reported to walk with a cane 
and to have a left sided limp, with some limitation of 
flexion of the left knee.  Although the findings on the 
August 1994 examination were scant and an X-ray of the left 
distal femur was negative, a subsequent rating decision 
increased the evaluation for the left leg to 30 percent.   

VA X-rays in August 1995 were noted to show "mild" 
degenerative arthritis changes of both knees, with no 
notation that the right was worse than the left due to 
overuse or any other factor.  It was not until an October 
1995 report from the orthopedic clinic that there is 
documentation of any right knee and shoulder symptoms which 
the veteran linked to his use of a cane.  The October 1995 
report notes diagnoses of degenerative joint disease of both 
knees and overuse of the right shoulder.  The veteran has 
asserted that the physician was of the opinion that his right 
shoulder and right knee disorders were the direct result of 
over-working the right leg and from walking with a cane due 
to his left femur disability.  As to the right knee, the 
physician noted the veteran's complaint of his right knee 
bothering him since he had been protecting his left knee and 
using a cane.  That notation is not adequate to constitute an 
opinion by the physician that the right knee disorder was 
proximately due to or permanently worsened by the service 
connected left leg disability.  In regard to the right 
shoulder, again the physician only noted the veteran's report 
of pain since using a cane and the assessment was 
"overuse," which is not the diagnosis of any shoulder 
pathology or chronic disability.  Thus, that opinion cannot 
be considered competent evidence to support a grant of 
service connection.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  Additioanlly, At the time of his June 1998 VA 
joints examination, the veteran reported that he began to 
have right knee symptoms ten years earlier, which would have 
been several years before he says he began using a cane.  

The veteran's own statements, as those of a lay person, are 
not sufficient to establish that his claimed disorders are 
due to a service-connected disability.  Lay persons, such as 
the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992). 

In October 1996 the VA examiner found that the right shoulder 
and right knee disorders were not a result of the service 
connected left leg disability, noting that the surgery had 
occurred many years prior to the onset of the veteran's 
complaints regarding his right shoulder and right knee.  In 
addition, on VA examination in 1998 and on re-evaluation in 
1999 the VA examiner stated that the arthritic changes in the 
shoulder and knee are not related to the excision of the 
osteochondroma, also opining that he did not believe the use 
of the cane was necessitated by the removal of the 
osteochondroma from the left femur.  

With regard to the claimed right shoulder disorder, the only 
diagnoses shown in the record are those recorded in October 
1995 as overuse of the right shoulder and in a November 2000 
medical record which shows a diagnosis of joint pain of the 
shoulder.  The VA examiner in June 1998 did not render a 
diagnosis and stated only that the veteran "may well be 
developing some arthritic change in...the shoulder."  However, 
radiographic studies at that time showed that the right 
shoulder was within normal limits.  Thus, the diagnoses of 
record regarding the right shoulder only indicate pain of the 
shoulder or overuse, rather than any documented shoulder 
pathology.  The Court has held that pain per se is not a 
chronic acquired disability upon which to predicate a grant 
of entitlement to service connection.  See Sanchez-Benitez v. 
West, 13 Vet App 282 (1999), aff'd in part, vacated and 
remanded in part on other grounds by 259 F.3d 1356 (Fed. Cir. 
2001).

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1131 (West 
1991 & Supp. 2001).  The Court has held, that in the absence 
of proof of a present disability, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

In light of the above, the Board cannot conclude that a 
disorder of either the right shoulder or the right knee is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen, 
supra.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims.  
38 U.S.C.A. § 5107 (West Supp. 2001); See also Gilbert, 
supra.


ORDER

Entitlement to service connection for degenerative arthritis 
of the right shoulder claimed as secondary to the service-
connected postoperative osteochondroma of the left femur is 
denied.

Entitlement to service connection for degenerative arthritis 
of the right knee claimed as secondary to the service-
connected postoperative osteochondroma of the left femur is 
denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

